To demonstrate that the claimed ratio of α (at 700 mm from lower edge) to β (at 300 mm from lower edge) would necessarily flow from the disclosure of WO ‘802, Examiner has summarized the disclosure of WO ‘802 below and made the following series of tables, following the convention adopted by Applicant (see the figure on pg. 7 of response filed 23 November 2020).  In the tables below, the minimal and maximal values are used for each of the following three parameters, thereby resulting in eight different tables:  outer glass minimum thickness, outer glass wedge angle, and inner glass thickness (which is constant for a particular example).

    PNG
    media_image1.png
    253
    621
    media_image1.png
    Greyscale

 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
1.8
0.2
2.00
1.86
1.94
Inside glass
0.8
0
0.80
0.80
0.80
Ratio
 
 
 
2.33
2.43
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.04


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
1.8
0.2
2.00
1.86
1.94
Inside glass
1.3
0
1.30
1.30
1.30
Ratio
 
 
 
1.43
1.49
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.04


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
1.8
0.7
2.50
2.01
2.29
Inside glass
0.8
0
0.80
0.80
0.80
Ratio
 
 
 
2.51
2.86
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.14


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
1.8
0.7
2.50
2.01
2.29
Inside glass
1.3
0
1.30
1.30
1.30
Ratio
 
 
 
1.55
1.76
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.14


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.3
0.2
2.50
2.36
2.44
Inside glass
0.8
0
0.80
0.80
0.80
Ratio
 
 
 
2.95
3.05
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.03


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.3
0.2
2.50
2.36
2.44
Inside glass
1.3
0
1.30
1.30
1.30
Ratio
 
 
 
1.82
1.88
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.03


 
Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.3
0.7
3.00
2.51
2.79
Inside glass
0.8
0
0.80
0.80
0.80
Ratio
 
 
 
3.14
3.49
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.11



Lower edge
Wedge angle (mrad)
Upper edge
At 300 mm (beta)
At 700 mm (alpha)
Outside glass
2.3
0.7
3.00
2.51
2.79
Inside glass
1.3
0
1.30
1.30
1.30
Ratio
 
 
 
1.93
2.15
Ratio of ratio at 700 mm to ratio at 300 mm
 
1.11


It can thus be seen from the tables above that the various values of α/β (derived from extreme ranges) vary from 1.03 to 1.14, wherein variation in (the constant) thickness of the inner glass led to no meaningful change.  Thus, the above shows that the glass laminate of WO ‘802 does indeed have the ratio of α/β as required by claim 1 (viz. the ratio in WO ‘802 is above 1.01).

/Z. Jim Yang/Primary Examiner, Art Unit 1781